Citation Nr: 1202959	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  04-26 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hepatitis C with enlarged liver.  

2.  Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel
INTRODUCTION

The Veteran had active service from March 1969 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs Regional Office (RO) in Atlanta, Georgia.  

The Board previously denied the claims currently on appeal in September 2008.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in September 2009, the Court granted a Joint Motion for Remand (Joint Motion) vacating and remanding the Board's 2008 decision.  

Subsequently, the Board remanded the Veteran's claims in April 2010 and August 2011 to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The RO was asked to identify and obtain additional medical records and provide the Veteran with a VA psychiatric examination.  A review of the current evidence of record does not reveal that any action has been undertaken by the RO in response to either of the Board's prior remands in April 2010 and in August 2011.  

A Central Office Board hearing was held at the RO in February 2008 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.

Unfortunately, as is explained below in greater detail, this appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

For reasons that are unclear following a review of the claims file, evidence requested in the Board's prior remands in April 2010 and August 2011 has not been incorporated into the Veteran's claims file.  Until the RO associates this evidence with this file, appellate review is not possible.  

In its April 2010 remand, the Board noted that both parties argued in the Joint Motion that VA had not attempted to obtain private operation and/or surgical reports following an August 1969 motor vehicle accident.  Both parties concluded in the Joint Motion that this required remand to ensure compliance with VA's duty to assist.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  Consequently, the Board remanded this case to the RO/AMC in April 2010 and requested that the RO/AMC attempt to obtain all VA and non-VA records that had not been obtained and were relevant to the claims on appeal, to include operative and/or surgical reports from University Hospital in Augusta, Georgia, from August to September 1969 and associate any records obtained with the claims file.  In addition, the RO/AMC was asked to provide the Veteran with an appropriate examination to determine the nature and severity of any acquired psychiatric disability.  

In November 2010, the RO issued a supplemental statement of the case (SSOC).  The RO stated in the SSOC that it had requested the Veteran's treatment records from University Hospital in Augusta, Georgia, from August 1969.  In October 2010, a response was received from University Hospital which indicated that there were no treatment records available for the dates requested.  The RO also reported in the November 2010 SSOC that the Veteran had been afforded a VA examination in June 2010 when the VA examiner diagnosed him as having polysubstance abuse in full sustained remission.  The RO reported further in the November 2010 SSOC that the June 2010 VA examiner noted that the Veteran did not have an active psychiatric disorder and he did not show depressive, psychotic, or anxiety symptoms to qualify for an Axis I diagnosis.  

Although the RO referred to certain evidence (University Hospital records and a June 2010 VA examination report) in the November 2010 SSOC, the Board was unable to locate this evidence following an extensive review of the claims file after it was returned from the RO/AMC.  Consequently, the Board remanded this claim again to the RO/AMC in August 2011.  A review of the claims file shows that the RO has failed to comply with the Board's remand directives.  

In January 2012, VA received a statement from the Veteran's representative, indicating that the RO issued another SSOC in September 2011.  This September 2011 SSOC has not been associated with the claims file, however.  The Veteran's representative stated in January 2012 that the September 2011 SSOC continued the denial of the Veteran's claim for an acquired psychiatric disorder.  In addition, the Veteran's representative noted in January 2012 that the Veteran had submitted a detailed medical evaluation prepared in September 2011 by Dr. Cynthia Butler, a private physician.  Dr. Butler's evaluation also is not of record.  

In light of the fact that none of the Board's prior remand directives in April 2010 and in August 2011 have been complied with by the RO/AMC, this case must be remanded again.  In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the RO/AMC to re-certify this appeal to the Board in December 2011 without complying with either the April 2010 or the August 2011 remand instructions.  Given this error, another remand is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO must conduct a search of its files in order to locate the request from the Veteran and/or his attorney regarding withdrawal of his claim of entitlement to service connection for hepatitis C.  If located, this appeal withdrawal must be associated with the Veteran's claims file.  If this appeal withdrawal cannot be located following a search of its files, then the RO must contact the Veteran and/or his attorney and ask if he wants to withdraw his claim of service connection for hepatitis C.  All efforts to locate this appeal withdrawal must be documented in the claims file.  If the withdrawal of the Veteran's claim of service connection for hepatitis C is located, or if the Veteran and/or his attorney confirm that this claim is being withdrawn, then no further action is necessary on this claim.  

2.  If, and only if, the Veteran wishes to continue his appeal for service connection for hepatitis C, then the RO must conduct a search of its files in order to locate the October 2010 response from University Hospital.  If located, the October 2010 response from University Hospital must be associated with the Veteran's claims file.  All efforts to locate this response must be documented in the claims file.  If the RO is unable to locate this response following a search of its files, then the RO must contact University Hospital again and request any operative and/or surgical reports for the Veteran from August to September 1969.  A copy of any records obtained, to include a negative reply, must be included in the claims file.  

3.  The RO must conduct a search of its files in order to locate the medical records referred to by the Veteran's attorney in his July 20, 2011, letter to the Board.  According to the Veteran's attorney, these records were submitted to the RO on June 29, 2011.  All efforts to locate these records should be documented in the claims file and, if located, they must be associated with the claims file.  If these records cannot be located following a search of its files, then the RO must contact the Veteran's attorney and request that he resubmit these records along with a waiver of RO jurisdiction in the first instance.  See 38 C.F.R. § 20.1304.  All records received from the Veteran's attorney should be associated with the claims file.  

4.  The RO must conduct a search of its files in order to locate a copy of the June 23, 2010, VA examination report and, once obtained, associate this report with the claims file.  If this examination report cannot be located following a search of its files, then the RO should contact the VA Medical Center in Augusta, Georgia, and request a copy of the June 23, 2010, VA examination report.  All efforts to locate this examination report should be documented in the claims file.  

5.  If, and only if, a copy of the June 23, 2010, VA examination report cannot be located following a search of the RO's files and after contacting the VA Medical Center in Augusta, Georgia, then the Veteran should be scheduled for another examination to determine the nature and severity of any acquired psychiatric disability.  The claims file and a copy of this remand must be made available to the examiner for review.  Based on the results of the Veteran's examination and a review of the record, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current acquired psychiatric disability, if diagnosed, began during active service.  The examiner also should opine as to whether it is at least as likely as not that the Veteran's head injury allegedly sustained in an August 1969 motor vehicle accident, to include memory loss and cognitive problems, caused or aggravated (i.e., permanently worsened) any acquired psychiatric disability.  A complete rationale must be provided for any opinions expressed.  

6.  The RO must conduct a search of its files in order to locate the September 2011 medical evaluation prepared by Dr. Cynthia Butler referenced by the Veteran's attorney in his letter received by the Board in January 2012.  A copy of Dr. Butler's evaluation must be associated with the claims file.  All efforts to locate this evaluation should be documented in the claims file.  If Dr. Butler's evaluation cannot be located following a search of its files, then the RO must contact the Veteran's attorney and request that he resubmit this record along with a waiver of RO jurisdiction in the first instance.  See 38 C.F.R. § 20.1304.  All records received should be associated with the claims file.  

7.  Incorporate a copy of the September 2011 SSOC into the Veteran's claims file.  

8.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  This case must not be returned to the Board for appellate review until all of the remand directives listed above are complied with, to the extent possible.  See Stegall v. West, 11 Vet. App. 268 (1998).  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


